OPINION
BELCHER, Judge.
The conviction is for robbery by assault; the punishment was assessed at ten years which was probated.
The appellant did not comply with Section 9 of Article 40.09, Vernon’s Ann.C.C. P., in that he did not file a brief in the trial court “(w)ithin thirty days after approval of the record by the court” or during any additional period which the court authorized setting forth the grounds of error of which he desires to complain on appeal. Hill v. State, Tex.Cr.App., 403 S.W.2d 797; Yarbrough v. State, Tex.Cr.App., 408 S.W.2d 230; Melick v. State, Tex.Cr.App., 409 *342S.W.2d 412; Dewitt v. State, Tex.Cr.App., 409 S.W.2d 852; Ochoa v. State, Tex.Cr.App., 424 S.W.2d 642.
There is no showing of indigency.
Nothing appears in the record which should be considered as unassigned error under Section 13 of Article 40.09, supra.
The judgment is affirmed.
DOUGLAS, J., not participating.